Citation Nr: 1600379	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than April 16, 2013, for the addition of the Veteran's spouse as a dependent.

2.  Whether the amount of the Veteran's disability compensation benefits withheld as payment of the debt created by an overpayment in the calculated amount of $13,974.00 that was ultimately waived was returned to the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from January 1967 to December 1968, including service in Vietnam for which he was awarded the Combat Infantryman's Badge (CIB) and the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 action taken by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) that removed the Veteran's prior spouse from his award effective June 1, 2005, and determined that an overpayment had been created and on appeal from a September 2013 RO action that assigned an effective date of April 16, 2013 for the addition of the Veteran's present spouse as a dependent.  

The overpayment was subsequently waived in its entirety as reflected in a decision issued in December 2014 by the Committee on Waivers and Compromises located at the RO in Philadelphia, Pennsylvania.  However, the appellant contends that monies were withheld from his disability compensation payments beginning in October 2013, and that those monies were not returned when the waiver was granted.  Therefore, the issue on appeal is as listed on the title page.

In July 2015, a hearing was held at the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file. 

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of whether the amount of the Veteran's disability compensation benefits withheld as payment of the debt created by an overpayment in the calculated amount of $13,974.00 that was ultimately waived was returned to the Veteran is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that a November 2015 letter from the Atlanta RO to the appellant indicates that VA is currently working on various notices of disagreement that the appellant had filed with regard to the issues of earlier effective dates for the grant of service connection for coronary artery disease, diabetes mellitus, bilateral cataracts, and special monthly compensation, as well as the issues of entitlement to service connection for hypertension and increased evaluations for the service-connected prostate cancer and erectile dysfunction.  Those matters are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran and his present spouse were married in November 2006.

2.  The Veteran and his prior spouse were divorced in May 2005, and the Veteran notified the RO of this divorce in June 2005.

3.  The Veteran submitted a VA Form 21-526 on April 16, 2013.

4.  April 16, 2013 (the date of receipt of the claim) is the correct effective date for the award of additional compensation to the Veteran for a dependent (his spouse).



CONCLUSION OF LAW

An effective date earlier than April 16, 2013, for adding the Veteran's spouse to his compensation award as his dependent is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(f) (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.102, 3.159, 3.204, 3.205, 3.400, 3.401(b)(1-4) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  

As will be explained below, there is no legal basis upon which the benefit sought may be awarded, and the appellant's claim must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


II.  The Merits of the Claim

An additional amount of compensation may be payable for a dependent where the veteran is entitled to compensation based on a disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).  

Pursuant to 38 U.S.C.A. § 5110(f), an award of additional compensation for dependents based on the establishment of a disability rating in the percentage evaluation specified by law shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the notification of such rating.  

When adding a dependent for additional compensation, the effective date is the latest of the following dates: (a) the date of the claim; (b) date of the veteran's marriage; (c) date notice is received of the dependent's existence, if evidence is received within one year of the Department of Veterans Affairs request; (d) date dependency arose; (e) effective date of the qualifying disability rating if evidence of dependency is received within one year of such rating action; (f) date of commencement of the veteran's award.  See 38 C.F.R. § 3.401(b)(1-4).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

Review of the evidence of record reflects that the appellant was in receipt of additional compensation for a dependent spouse as of January 2004; a letter sent by the RO that month states this.  The appellant subsequently divorced his prior spouse in May 2005.  The record reflects that the appellant notified VA of his divorce in June 2005, but no action was taken to remove that spouse from the appellant's award.  A December 2005 VA letter again informed the appellant that additional benefits had been included for his spouse; however, the appellant did not contact VA regarding the discrepancy.  The appellant subsequently remarried in November 2006.  A December 2006 VA letter again informed the appellant that he was being paid additional benefits for his spouse.  

In February 2013, VA asked the appellant to verify his continued entitlement to additional benefits for a dependent.  A VA Form 21-686c (Declaration of Status of Dependents) was received by the RO from the appellant on April 16, 2013.  Thereafter, it was realized by VA personnel that a change of spouses had taken place and the appellant was informed via a June 2013 letter from the RO that his award of additional benefits for a dependent spouse was being eliminated as of June 1, 2005; that he was being paid as a single veteran with no dependents from that point onward; and that an overpayment had thereby been created.  Subsequently, in September 2013, the appellant's current spouse was added to his award, effective April 16, 2013.

The Veteran appealed these actions and contended that he had notified VA of his November 2006 marriage.  He maintains that the proper date for the addition of his spouse is not April 2013, but rather at a point within one year after his November 2006 marriage to his current spouse because he had mailed notification of this marriage to VA.  An affidavit from the appellant's spouse, dated in March 2013, avers that a copy their marriage license and a Declaration of status of Dependents form was mailed to VA "several weeks" after their November 2006 marriage.  Testimony to that effect was also provided at the July 2015 Board hearing.

However, review of the evidence of record does not reveal that VA ever received any such documents between November 2005 and April 15, 2013.  The evidence of record does contain a copy of a VA Form 21-686c dated November 15, 2006, that was submitted by the appellant's spouse as an attachment (Exhibit H) to a letter sent to various VA officials in January 2015.  But that document clearly cannot be a copy of an original document submitted in November 2005 because the form states that it is the version of the Form 21-686c that was revised and issued in March 2009.

While the appellant and his spouse have stated that they sent the required documents shortly after their marriage in November 2006, they have been unable to provide any documentation of that other than their own statements.  There is no indication in the claims file that these documents, or any other document indicating the couple was married in November 2006, were received by VA prior to April 16, 2013. 

The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S. 1, 14-15 (1926)).  If an appellant submits clear evidence, "the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation,"  Grain v. Principi, 17 Vet. App. 182, 187 (2003). 

Here, the Board finds that if the documents had been received between November 2006 and November 2007, or at any time prior to April 16, 2013, it can be presumed that the RO would have acted to process the documents and associate them with the claims file.  This did not happen.  Thus, the Board finds that the presumption of regularity has attached, and the Veteran must show by clear evidence that the presumption of regularity has been rebutted.  The assertion of the Veteran, his spouse and his representative that the documents relating to his November 2006 marriage were sent to VA are not sufficient to show that these documents were filed with VA or to establish the presumption of receipt under the common law mailbox rule.  See Rios v. Mansfield, 21 Vet. App. 481, 482 (2007) (stating that the "presumption of receipt permitted under the common law mailbox rule is not invoked lightly" and "requires proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from a party's own self-serving testimony"). 

The Veteran became eligible for additional compensation for a dependent at the time of his November 2006 marriage but, unfortunately, the Veteran did not submit a copy of his marriage license or a VA Form 21-868c within one year of the marriage; therefore, the effective date of the additional compensation for a dependent spouse cannot be November 2006.  See 38 C.F.R. § 3.401(b)(1-4).  

The record clearly shows that the appellant submitted a VA Form 686c on April 16, 2013.  Thus, the effective date must be April 16, 2013, the date of receipt of the claim for additional compensation for a dependent. 

The Board understands the argument the appellant is making and the assertions he is making.  However, Federal law and VA regulations specifically prescribe what effective dates may be assigned when providing benefits for dependents, and the Board is bound by the law and is without authority to grant benefits or evaluate a claim purely on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Lastly, the Board points out that the appellant has not suffered any loss of monies as a result of the assignment of an effective date of April 16, 2013, for the award of additional benefits for a dependent spouse.  This is so because the appellant was in continuous receipt of said additional benefits from June 2005 through April 2013.  The overpayment that was created for the period he was divorced (June 2005 to November 2006) and for the period he was remarried to his current spouse without notice to VA (November 2006 to April 2013) was waived in a decision issued in December 2014.  In addition, the question of the refund of any repaid amount is addressed in the remand section below.  Therefore, the appeal is denied. 


ORDER

Entitlement to an effective date earlier than April 16, 2013 for the award of additional compensation for a dependent is denied. 


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The evidence of record indicates that the payment of additional benefits for a dependent spouse was terminated as of June 1, 2005, and reinstated as of April 16, 2013.  A demand letter for $13,974.00 was issued in July 2013, by the VA Debt Management Center (DMC) in St. Paul, Minnesota; that letter informed the appellant that withholding was to begin in October 2013.  In December 2014, the Committee on Waivers and Compromises (COWC) granted the appellant's request for a waiver of recovery of the overpayment.  A March 15, 2014 COWC document indicates that the amount of the overpayment had been reduced to $12,439.00 reflecting payment of $1,535.  The appellant avers that this $1,535 has not been returned to him.

Review of the evidence of record indicates that not all documents from the DMC file for the appellant have been included in the electronic file.  A March 2014 letter from the DMC indicates that an audit had been performed and a copy of it sent to the appellant, but the Board has been unable to locate a copy of the audit.  In addition, a November 2015 letter from the RO indicates that the appellant was issued retroactive entitlement benefits that had been withheld, but there is no mention of whether or not the $1,535 of disability benefit monies that was withheld beginning in October 2013 was ever refunded to the appellant after the waiver of overpayment was granted by COWC in December 2014.

The Board therefore finds that a remand for development is necessary with regards to the issue of whether the appellant has been provided with a correct amount of benefit dollars.  Accordingly, it will be necessary for the RO to provide clarification as to the figures used in calculating whether the funds in the approximate amount of $1,535 that were withheld beginning in October 2013 to satisfy the overpayment that was later waived were ever returned to the appellant.  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the DMC or COWC, to include any audits relating to the overpayment.  Associate all such documents with the electronic file.

3.  Thereafter, provide the appellant an audit of his account in writing, which clearly shows the date of the start of withholding of benefit payments in October 2013, the amount of the disability benefits held each month, i.e., all details of any recoupment of the VA overpayment debt.  

The audit and accompanying letter must clearly explain to the appellant how much of his disability benefits were withheld beginning October 2013, and when said withheld benefits were refunded.  If said withheld benefits were not refunded, appropriate action must be taken.

4.  A copy of the audit must be placed in the claims file.  The appellant must be provided an appropriate opportunity to respond.

5.  If it is determined that all withheld disability benefits in the approximate amount of $1,535 have already been refunded to the appellant, then he and his representative must be furnished an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim of entitlement to recovery of the withheld funds, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


